Mr. Justice Thacher
delivered the opinion of the court.
This is an action of indebitatus assumpsit instituted by Bost-wick against McQtieen for his services as clerk, or assistant in the latter’s store, from the 27th of March, 1842, to December 17th, 1845. The jury found a verdict for the plaintiff below in the sum of $407.
The plaintiff proved upon the trial that he was employed in the store of the defendant during the time stated in the account; that the defendant spoke favorably of him as a clerk, especially in regard to his attention and obedience to his directions, and proved also the usual prices paid for clerks and assistants in stores in that place.
*608The proof adduced by the plaintiff to sustain his action was exceedingly meagre. He introduced no witness to establish either the actual services which he rendered to his employer or their actual value. The finding of the jury could have been based alone upon a few complimentary remarks of the employer, and the price paid to others for services as clerks.
On the other hand, it was shown by the defendant’s many witnesses that the plaintiff, besides being very young, was of small size, feeble in strength, and afflicted with ill health; that his services were of no great value, and that his employer supplied him with fitting clothes, food, and medical attention during the time he was in his employ. It is almost conclusively shown by the plaintiffs own admissions, that the return for his services was to be but his support and maintenance.
Surely the preponderance of the evidence in this case is against the finding; for, upon a full view, it would seem that the defendant has been made to pay for his kindness to one in straitened circumstances and bad health, who has failed to establish any value for his services except by vague and unsatisfactory inference.
Judgment reversed, and new trial awarded.